Citation Nr: 0026394	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971, from October 1973 to October 1976 and from October 1990 
to June 29, 1991.  He had active duty for training from May 
28, 1983 to June 11, 1983, and was on inactive duty for 
training on June 30, 1991.

In a rating decision dated November 1992, the Regional Office 
(RO) denied the veteran's claim for service connection for 
residuals of a back injury.  The RO concluded that the 
injuries the veteran sustained in a motor vehicle accident in 
June 1983 were acute and transitory, and that he did not have 
a chronic back disability that could be attributed to 
service.  By letter dated December 1992, the veteran was 
notified of this determination and of his right to appeal.  

The veteran subsequently submitted additional evidence 
seeking to reopen his claim for service connection for a back 
disability.  He also noted that he had been involved in 
another motor vehicle accident on June 30, 1991.  By rating 
action in December 1993, the RO denied service connection for 
a back disability on the basis that the veteran was not on 
active duty for training when the June 1991 accident 
occurred.  

In October 1997, an administrative decision concluded that 
the injuries sustained by the veteran in the June 30, 1991 
motor vehicle accident were not in the line of duty.  This 
was noted in the supplemental statement of the case issued in 
November 1997, but the veteran was not advised that he had 
the right to appeal the administrative decision.  As directed 
by the Board of Veterans' Appeals (Board) in its remand of 
November 1998, by letter dated December 1998, the RO informed 
the veteran that it had been determined that the injuries he 
sustained in the June 30, 1991 motor vehicle accident were 
not in the line of duty.  He was informed that he could 
appeal this determination.   No response was received from 
the veteran.  

As noted above, this matter was previously before the Board 
of Veterans' Appeals (Board) in November 1998, at which time 
it was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

FINDINGS OF FACT

1. By decision in November 1992, the RO denied service 
connection for residuals of a back injury sustained in June 
1983.

2. The veteran was informed of this decision and of his right 
to appeal, but a timely appeal was not received.  

3. The evidence added to the record since the November 1992 
rating action is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
currently has residuals of a back injury that are related to 
service and, when considered alone or together with all of 
the evidence, both old and new, it has no significant effect 
upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for residuals of a back injury in November 1992, which is 
final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the November 1992 RO decision.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented since that decision.  The prior evidence of record 
is vitally important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  See also Hickson v. West, 12 Vet. App. 247, 
251 (1999). 

The "old" evidence

The veteran was seen in the emergency room of a private 
hospital on June 4, 1983.  It was indicated that he had been 
involved in a motor vehicle accident earlier that day.  He 
complained of lower back pain radiating distally to the right 
leg.  Following an examination, the diagnosis was multiple 
contusions secondary to a motor vehicle accident.

Private medical records dated from 1983 to 1985 have been 
associated with the claims folder.  The veteran was seen in 
June 1983 and reported that he had been involved in a motor 
vehicle accident earlier that month.  He developed pain in 
the low back, right hip and right costal margin.  It was 
indicated that he had been on maneuvers with the National 
Guard.  Following an examination, the impression was that the 
veteran had indications of a right sacroiliac strain.  A CT 
scan of the lumbar spine in November 1984 revealed no 
evidence of disc herniation at L4-5 or L5-S1.  When he was 
seen in May 1985, it was noted that a review of the written 
report of the CT scan showed findings that were consistent 
with a herniated intervertebral disk.  

Service department medical records reveal that on reports of 
medical history in May 1985 and April 1989, in conjunction 
with periodic examinations for the National Guard, the 
veteran denied recurrent back pain.  Clinical evaluations of 
the spine at those times were normal.  

The service medical records show that the veteran was seen in 
November 1990 for complaints of low back pain.  It was noted 
that this involved an injury that existed prior to service 
and was not incurred in the line of duty.  He presented 
documentation of a back injury that occurred at his civilian 
job in 1985 that required him to change jobs.  It was noted 
that this injury was not reported on his periodic physicals.  
The veteran stated he had a history of "fractured disk."  
The assessment was low back pain, chronic, not service 
related.  On referral to the orthopedic clinic in November 
1990, it was noted that the veteran had a five-year history 
of back pain secondary to a fractured disk.  The veteran had 
civilian records substantiating some injury to the back 
requiring him to change jobs.  On an X-ray of the lumbosacral 
spine in January 1991, the clinical history noted a motor 
vehicle accident in 1983 with a fractured disc.  The X-ray 
revealed very minimal degenerative joint disease, L1-2, 
otherwise within normal limits.  The veteran was seen in 
physical therapy later that month, and it was noted that 
there were no records to confirm the fractured disk.  

On VA orthopedic examination in September 1992, the veteran 
related he was involved in a motor vehicle accident in 1983.  
He reported that he was treated for a lumbosacral strain and 
given medication.  In June 1991, he was involved in another 
motor vehicle accident in which he again strained the 
lumbosacral area.  An X-ray of the lumbosacral spine was 
consistent with either post-traumatic changes or degenerative 
disease.  The diagnostic impression was history of 
lumbosacral strain on two occasions secondary to motor 
vehicle accidents, with residual lumbosacral pain without 
evidence of disc herniation, and without clinical evidence to 
suggest radiculopathy.  

The RO decision 

Based on the evidence summarized above, the RO denied service 
connection for residuals of a back injury on the basis that 
the symptoms following the 1983 motor vehicle accident were 
acute and transitory, and there was no current evidence of a 
low back disability.  

The additional evidence 

An accident report shows that the veteran was involved in an 
accident on June 30, 1991.  It occurred at 8:04 P.M.  

Private medical records dated in 1991 have been associated 
with the claims folder.  A CT scan of the lumbar spine in 
August 1991 revealed a herniated nucleus pulposus, L1-L2, and 
mild posterior bulging of the intervertebral disc L4-L5.  
When seen by a private physician the next month, it was noted 
that he had been in a car accident in 1984 and suffered a 
back injury.  It was also reported that he stepped in a hole 
during Desert Storm and injured his back and his symptoms 
resolved.  Finally, it was stated that he had been in a 
collision on June 30, 1991, and had been seen for continued 
back pain.  Following an examination, the impression was well 
compensated lumbar disc syndrome.  

In October 1993, the Assistant Adjutant of the Texas Army 
Reserve National Guard wrote that the veteran was on inactive 
duty for training on June 30, 1991 until approximately 3:30 
P.M.  His unit was participating in a Desert Shield/Storm 
parade on that day.  

Additional information from the veteran's unit shows that the 
final formation was held at 1900 hours on June 30, 1991.

In October 1997, an administrative decision concluded that 
the injuries sustained by the veteran in the June 30, 1991 
motor vehicle accident were not in the line of duty.

In December 1998 and April 1999, the RO contacted the 
veteran's National Guard unit in an attempt to obtain a line 
of duty determination for the June 1991 accident.  In October 
1999, the Chief, State Services Branch of the Adjutant 
General's Department wrote that its State Records Branch 
maintained the records of all service members who serve in 
the Texas National Guard.  It was noted that a line of duty 
investigation report was not maintained by that office.

The RO subsequently contacted the National Personnel Records 
Center, but was advised that a line of duty report was not of 
record.

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).

The evidence received since the November 1992 rating decision 
includes private medical records from 1991, and an October 
1997 administrative decision concluding the June 1991 motor 
vehicle accident was not incurred in the line of duty.  This 
evidence reflects that the veteran received treatment for 
back complaints following the June 1991 motor vehicle 
accident.  This evidence also tends to show that he had a 
herniated nucleus pulposus, which was of post-service onset.  
Therefore, since the evidence that was before the RO in 1992 
suggested these same facts, the Board determines that the 
medical data, as well as the conclusions contained in the 
1997 administrative decision, are merely cumulative of 
evidence that was considered by the RO in 1992.  Since this 
evidence is not "new" evidence within the meaning of 
38 C.F.R. § 3.156(a), it does not provide a basis for 
reopening the claim for service connection for residuals of a 
back injury.

The veteran asserts, in effect, that he has a back disability 
that is related to service.  Where the determinant issue 
involves a question of medical diagnosis or causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide an opinion as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, to the 
extent the veteran's lay evidence implies that he has a 
current back disability that is related to service, such 
implication, in light of the contrary medical data of record, 
is insufficient to provide a basis for reopening.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (implicitly 
holding that evidence, which is deemed incompetent, "cannot 
enjoy the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510 (1992), as to a determination of 
whether evidence is new and material for purposes of 
reopening a claim"). 

Since the evidence submitted since the RO rendered its 
November 1992 decision, when viewed in conjunction with all 
the other evidence of record, does not tend to offer a 
competent opinion that establishes a presently existing back 
disability, which can be related to the veteran's period of 
service, it is merely cumulative and redundant, and has no 
significant effect upon the facts previously considered.  As 
such, it is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. § 5108.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
residuals of a back injury.  See 38 U.S.C.A. § 5103(a) (West 
1991); Graves v. Brown, 8 Vet. App. 522 (1996).


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a back 
injury, the appeal is denied



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


